by the defendant, by permission, from an order of the County Court, Suffolk County (Braslow, J.), dated March 17, 2006, which denied his motion pursuant to CPL 440.10 (1) (h) to vacate a judgment of the same court (Tisch, J.) rendered October 23, 1990, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the appeal is dismissed as academic in light of our determination of the appeal from an order of the same court also dated March 17, 2006, denying, after a hearing, the defendant’s motion, inter alia, pursuant to CPL 440.10 (1) (g) and (h) to vacate the judgment (see People v Tankleff, 46 AD3d 846 [2007] [decided herewith]). Rivera, J.E, Krausman, Florio and Dillon, JJ., concur.